Hughes, J.,
additionally concurs with reasons.
|tI concur with the court’s action. The statute at issue includes criminal proceedings. However, the defendant has a constitutional right to a defense. If the whereabouts of the victim are unknown to the defendant and not provided to him timely by the state, I would deem notice to the state sufficient. It is, after all, the party which opposed the original non-compliant subpoena. If the victim’s injuries are preexisting, the defendant has a right to find out before trial.